Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 05/02/2022 has been received and considered. Claims 1-2 and 4-8 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-2 and 4-8 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Pourhassan et al. (“An integrated simulation-based optimization technique for multi-objective dynamic facility layout problem”) teaches a method for computerized layout-based resource allocation including accessing data including a plurality of parameters for generating an initial layout for a plurality of departments of a facility and a resource allocation defining a predetermined number of resources assigned to the plurality of departments of the facility. defining a simulation model comprising a plurality of processes, wherein each of the plurality of processes is handled by a specific set of the predetermined number of resources, applying a layout redesign algorithm to the data to generate a layout redesign, the layout redesign defining locations and sizes for each of the plurality of departments for the facility, wherein the layout redesign algorithm further includes estimating the sizes based on the predetermined number of resources assigned to each of the plurality of departments and a preassigned space within each department assigned to each resource.,  
Hailemariam (“Redesign of the Layout and the Materials Flow of a Production Plant”) teaches applying a layout improvement algorithm to information associated with the layout redesign to identify possible exchanges to adjacent departments of the layout redesign that minimize material handling cost,

none of the prior art of record discloses a method for computerized layout-based resource allocation, including:
(Claim 1) “iteratively ranking each of the plurality of departments based on commutation scores computed for the plurality of departments, and 
identifying the locations based on the sizes and the commutation scores”
(Claim 6) “(i) defining centroids of each of the departments of the layout redesign, and 
(ii) calculating an initial cost considering inter department rectilinear distances, commute scores, and a quantity of corners in each department; and 
evaluating a possible exchange of a first department of the layout redesign with a second department adjacent to the first department; 
repeating steps (i) through (ii) for departments affected by the exchange to compute an updated cost which improves upon the initial cost, 
modifying the layout redesign to reflect the exchange between the first department of the layout redesign with the second department…”, and
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146